February 1 Oth, 1817,
Judge Roane
pronounced the Court’s opinion.
The Court is of opinion that the hundred acres of land in the proceedings mentioned, recovered from the Testator of the Appellant, by Joseph E, Hailey, formed a part of the consideration of the Bonds in controversy; and, as it at present appears that the title of the same is in the said Hailey, and not in the Appellant, or Roberts, under whom he claims, the Court is farther of opinion, that the Appellant should have credit for the value thereof, as at the time of the purchase,(1) iu part satisfaction of the Bonds aforesaid; saviug, however, a right to the Appellee, if he thinks proper, to make the said Hailey, or his representatives, parties to the cross bill of the Appellant; and if it shall be established, by the event of that suit, that the said Appellant, or those, under whom he claims, and not the said Hailey, or his representatives, are legally entitled to the laud aforesaid, that, then and in that cr.se,' the amount aforesaid is not to be allowed.
The Decree is therefore reversed, with costs, so far as it conflicts with this opinion ; and the cause is remanded, in order to be finally proceeded in pursuant to the principles above declared.

 Note. The point, whether the Appellant ought to have credit for the value of the land at the time of the purchase, or at the time of the eviction, was not made in the argument of this cause. It appeared by the deposition of Jos E. Hailey, that the value of the 100 acres recovered by him, was, at the time of that recovery, 421. 10s. Od.; and that, afterwards, viz., in the year 1808, it had risen to 1001: but what tile value was at the time of the purchase, did not appear.